DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Embodiment 1 of Figure 1, Claims 1-6, in the reply filed on 11/13/2021 is acknowledged.

Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0067157).
Lin et al. discloses, as shown in Figures, a semiconductor device comprising:
	a first pad (62) defined on one surface of a first chip (50B);

	a first resistor element (54,[0020]) defined in the first chip and coupled to the first pad; and
	a second resistor element (54,[0020]) defined in the second chip and coupled to the second pad.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai (US 2003/0040131).
Regarding claim 1, Kai discloses, as shown in Figures, a semiconductor device comprising:
	a first pad (28a,28b,28a’,28b’) defined on one surface of a first chip (4 or 5);
	a second pad (29a,29b,29a’,29b’) defined on one surface of a second chip (5 or 6), which is stacked on the first chip, and bonded to the first pad;
	a first resistor element (70,70) defined in the first chip and coupled to the first pad; and
	a second resistor element (70,70) defined in the second chip and coupled to the second pad.

Regarding claim 3, Kai discloses, as shown in Figures, a semiconductor device comprising:
	a first pad (28a,28b,28a’,28b’) defined on one surface of a first chip (4 or 5);
	a second pad (29a,29b,29a’,29b’) defined on one surface of a second chip (5 or 6), which is stacked on the first chip in a first direction, and bonded to the first pad;
	a first vertical resistor pattern (70,70), defined in the first chip and coupled to the first pad, extending in the first direction; and


Regarding claim 4, Kai discloses the first vertical resistor pattern and the second vertical resistor pattern overlap with each other in the first direction.

Regarding claim 5, Kai discloses the device further comprising:
	a first peripheral circuit (72-74) included in the first chip; and
	a second peripheral circuit (75-77) included in the second chip,
	wherein the first vertical resistor pattern overlaps with wiring(s) with at least one of the first peripheral circuit and the second peripheral circuit in the first direction [Figure 4].

Regarding claim 6, Kai discloses the device further comprising:
	a first peripheral circuit (72-74) included in the first chip; and
	a second peripheral circuit (75-77) included in the second chip,
	wherein the second vertical resistor pattern overlaps with wiring(s) with at least one of the first peripheral circuit and the second peripheral circuit in the first direction [Figure 4].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US 2003/0040131) in view of Fukuzumi et al. (US 2019/0273090).
Kai discloses the claimed invention including the semiconductor device as explained in the above rejection.  Kai further discloses a memory cell array (56) and a row decoder (64).  Kai does not disclose the memory cell array defined in the first chip, a third pad disposed on the one surface of the first chip and coupled to the memory cell array, the row decoder and a page buffer circuit defined in the second chip, and a fourth pad disposed on the one surface of the second chip, coupled to one of the row decoder and the page buffer circuit, and bonded to the third pad.  However, Fukuzumi et al. discloses a device comprising a memory cell array (1) defined in a first chip (100), a third pad (73) disposed on the one surface of the first chip and coupled to the memory cell array, a row decoder (219,726) and a page buffer circuit (717 in the control 402) defined in a second chip (200), and a fourth pad (76) disposed on the one surface of the second chip, coupled to one of the row decoder and the page buffer circuit, and bonded to the third pad.  Note Figures of Fukuzumi et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the device of Kai further comprising a memory cell array defined in the first chip, a third pad disposed on the one surface of the first chip and coupled to the memory cell array, a row decoder and a page buffer circuit defined in the second chip, and a fourth pad disposed on the one surface of the second chip, coupled to one of the row decoder and the page buffer circuit, and bonded to the third pad, such as taught by Fukuzumi et al. in order to integrate a plurality of devices into a compact structure to perform the desired function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897